CLAIBORNE, J.
This is a suit upon a promissory note for $150, interest and ten per cent attorney’s fees.
The defense is that the note was given in part payment of a restaurant and fixtures; that the ■ plaintiff took away from the same against defendant’s consent a number of articles of the value of $150, which defendant pleads in compensation.
Upon the trial of the ease the defendant, although represented by counsel, offered no evidence, and judgment was rendered against him, reserving his rights under his plea of compensation. From this judgment the defendant has appealed. Plaintiff prays for damages for frivolous appeal.
In this Court the defendant has not favored us with argument or brief to indicate error in judgment below.
We see none ourselves and the judgment is therefore affirmed -with ten per cent damages for frivolous appeal.